                                             Case 3:19-cv-06361-RS Document 95 Filed 08/07/20 Page 1 of 16




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                           BOSTON RETIREMENT SYSTEM, et al.,1
                                  10                                                       Case No. 19-cv-06361-RS
                                                        Plaintiffs,
                                  11
                                                 v.                                        ORDER DENYING
                                  12                                                       MOTION TO DISMISS
Northern District of California
 United States District Court




                                           UBER TECHNOLOGIES, INC., et al.,
                                  13
                                                        Defendants.
                                  14

                                  15                                          I. INTRODUCTION

                                  16            Lead plaintiff Boston Retirement System (“BRS”) brings this putative class action against

                                  17   defendants Uber Technologies, Inc. (“Uber”), several of its current and former executives, and the

                                  18   underwriters of its initial public offering (“IPO”). BRS alleges defendants made false or

                                  19   misleading statements and omissions in connection with Uber’s IPO in violation of Sections 11,

                                  20   12(a)(2), and 15 of the Securities Act of 1933 (“Securities Act”). Defendants now move to dismiss

                                  21   the complaint under Rule 12(b)(6). Pursuant to Civil Local Rule 7-1(b), the motion is suitable for

                                  22   disposition without oral argument, and the hearing set for August 13, 2020 is vacated. For the

                                  23   reasons set forth below, the motion is denied.

                                  24                                          II. BACKGROUND2

                                  25
                                       1
                                  26    This case was originally filed as Benjamin Stirratt v. Uber Technologies, Inc. Boston Retirement
                                       System was subsequently appointed lead plaintiff. The Clerk shall change the caption of the case
                                  27   on ECF.
                                       2
                                  28     The factual background is based on the allegations in the complaint (which must be taken as true
                                       for purposes of this motion), documents incorporated by reference, and documents of which
                                           Case 3:19-cv-06361-RS Document 95 Filed 08/07/20 Page 2 of 16




                                   1          Uber is a transportation company which provides on demand rides and food delivery. The

                                   2   company was founded in San Francisco in 2009 and has since expanded globally. On May 10,

                                   3   2019, Uber conducted its IPO, in which it sold 180,000,000 shares of common share stock to the

                                   4   public. The IPO was priced at $45 per share and generated nearly $8 billion in proceeds for Uber.

                                   5   The IPO was conducted pursuant to several documents filed by defendants with the U.S.

                                   6   Securities and Exchange Commission (“SEC”), including an April 11, 2019 Registration

                                   7   Statement on Form S-1, which, after amendment, was declared effective by the SEC on May 5,

                                   8   2019. See ECF No. 86-1 (“RS”).

                                   9          BRS purchased Uber’s common stock in the IPO, and from an underwriter of the IPO,

                                  10   pursuant to the offering documents, including the RS. At the time BRS purchased this stock, only

                                  11   Uber shares offered in the IPO were available in the market. Uber’s share price subsequently

                                  12   declined from $45 to an all-time low of $25.99 on November 14, 2019. This action was brought,
Northern District of California
 United States District Court




                                  13   alleging violations of Sections 11, 12(a)(2), and 15 of the Securities Act. In January 2020, BRS

                                  14   was appointed lead plaintiff. The named defendants are Uber, several of its past and present

                                  15   executives, and the underwriters of its IPO.3

                                  16              III. INCORPORATION BY REFERENCE AND JUDICIAL NOTICE

                                  17       A. Legal Standard

                                  18

                                  19
                                       judicial notice may be taken. United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003); see
                                  20   generally Part III, infra.
                                       3
                                  21     The full list of defendants is: Uber, Dara Khosrowshahi, Nelson Chai, Glen Ceremony, Ronald
                                       Sugar, Ursula Burns, Garrett Camp, Matt Cohler, Ryan Graves, Arianna Huffington, Travis
                                  22   Kalanick, Wan Ling Martello, H.E. Yasir Al- Rumayyan, John Thain, David Trujillo, Morgan
                                       Stanley & Co. LLC, Goldman Sachs & Co. LLC, Merrill Lynch, Pierce, Fenner & Smith
                                  23   Incorporated, Barclays Capital Inc., Citigroup Global Markets, Inc., Allen & Company LLC, RBC
                                       Capital Markets, LLC, SunTrust Robinson Humphrey, Inc., Deutsche Bank Securities Inc., HSBC
                                  24   Securities (USA) Inc., SMBC Nikko Securities America, Inc., Mizuho Securities USA LLC,
                                       Needham & Company, LLC, Loop Capital Markets LLC, Siebert Cisneros Shank & Co., L.L.C.,
                                  25   Academy Securities, Inc., BTIG, LLC, Canaccord Genuity LLC, CastleOak Securities, L.P.,
                                       Cowen and Company, LLC, Evercore Group L.L.C., JMP Securities LLC, Macquarie Capital
                                  26   (USA) Inc., Mischler Financial Group, Inc., Oppenheimer & Co. Inc., Raymond James &
                                       Associates, Inc., William Blair & Company, L.L.C., The Williams Capital Group, L.P., and TPG
                                  27   Capital BD, LLC. Defendants bring the present motion to dismiss jointly.

                                  28                                                                                                    ORDER
                                                                                                                 CASE NO.   19-cv-06361-RS
                                                                                        2
                                          Case 3:19-cv-06361-RS Document 95 Filed 08/07/20 Page 3 of 16




                                   1          Generally, district courts may not consider material outside the pleadings when assessing

                                   2   the sufficiency of a complaint under Rule 12(b)(6) of the Federal Rules of Civil Procedure. Lee v.

                                   3   City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001). However, “[t]here are two exceptions to

                                   4   this rule: the incorporation-by-reference doctrine, and judicial notice under Federal Rule of

                                   5   Evidence 201.” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir. 2018); see also

                                   6   Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007) (noting documents

                                   7   incorporated by reference and “matters of which a court may take judicial notice” are properly

                                   8   considered when ruling on a motion to dismiss).

                                   9          “Incorporation-by-reference is a judicially created doctrine that treats certain documents as

                                  10   though they are part of the complaint itself.” Khoja, 899 F.3d at 1002. A defendant may seek to

                                  11   incorporate a document into the complaint “if the plaintiff refers extensively to the document or

                                  12   the document forms the basis of the plaintiff’s claim.” Ritchie, 342 F.3d at 907 (emphasis added).
Northern District of California
 United States District Court




                                  13   “The doctrine prevents plaintiffs from selecting only portions of documents that support their

                                  14   claims, while omitting portions of those very documents that weaken—or doom—their claims.”

                                  15   Khoja, 899 F.3d at 1002. In general, “a court may assume an incorporated document’s contents are

                                  16   true for purposes of a motion to dismiss under Rule 12(b)(6) . . . [but] it is improper to assume the

                                  17   truth of an incorporated document if such assumptions only serve to dispute facts stated in a well-

                                  18   pleaded complaint.” Id. at 1003 (internal quotations and citations omitted).

                                  19          “Judicial notice under Rule 201 permits a court to notice an adjudicative fact if it is ‘not

                                  20   subject to reasonable dispute.’” Id. at 999 (citing Fed. R. Evid. 201(b)). “A fact is ‘not subject to

                                  21   reasonable dispute’ if it is ‘generally known,’ or ‘can be accurately and readily determined from

                                  22   sources whose accuracy cannot reasonably be questioned.’” Id. (quoting Fed. R. Evid. 201(b)(1)–

                                  23   (2)). “Accordingly, a court may take judicial notice of matters of public record without converting

                                  24   a motion to dismiss into a motion for summary judgment . . . [b]ut a court cannot take judicial

                                  25   notice of disputed facts contained in such public records.” Id. (internal quotations and citation

                                  26   omitted). If either party requests judicial notice and “supplie[s] the necessary information,”

                                  27   judicial notice “must” be taken. Fed. R. Evid. 201(c)(2).

                                  28                                                                                                    ORDER
                                                                                                                   CASE NO.   19-cv-06361-RS
                                                                                          3
                                           Case 3:19-cv-06361-RS Document 95 Filed 08/07/20 Page 4 of 16




                                   1       B. Discussion

                                   2          In support of their motion to dismiss, defendants seek incorporation by reference and/or

                                   3   judicial notice of 29 documents, termed “exhibits” for ease of reference. Exhibit A is the amended

                                   4   RS for Uber’s IPO, as filed with the SEC on Form S-1/A on April 26, 2019. BRS agrees that the

                                   5   complaint refers extensively to, and in fact depends on, the amended RS; thus, incorporation by

                                   6   reference of the RS is appropriate.

                                   7          Exhibits B and C are Uber’s press releases announcing its financial results for the first and

                                   8   second quarters of 2019. These were filed with the SEC on May 30 and August 8, 2019,

                                   9   respectively. BRS argues incorporation by reference is inappropriate because the complaint

                                  10   “barely mentions” Uber’s financial results; the company’s earnings results, it points out, are

                                  11   mentioned in fewer than ten of the hundreds of paragraphs of the complaint. That argument,

                                  12   however, would allow BRS to do precisely what incorporation by reference attempts to avoid:
Northern District of California
 United States District Court




                                  13   selective use of documents. The complaint refers to Uber’s financial results “extensively” in that

                                  14   one of its three main theories is that the company misrepresented its financial position to investors

                                  15   in violation of the Securities Act. Put differently, that theory “depends on” Uber’s 2019 financial

                                  16   results, which BRS alleges paint a very different financial picture than the RS. Notably, BRS does

                                  17   not dispute the accuracy of the contents of Exhibits B and C; on the contrary, their contents, i.e.,

                                  18   Uber’s Q1 and Q2 2019 financial results, bolster BRS’s claims. Incorporation by reference of

                                  19   Exhibits B and C is thus appropriate.4

                                  20          The remaining 26 exhibits are news articles written in various publications about Uber

                                  21   between 2014 and 2019. BRS argues they should not be incorporated by reference because they

                                  22   are referenced nowhere in the complaint, and judicial notice should not be taken because they are

                                  23   offered for the sole purpose of raising a “truth-on-the-market” defense, which is inappropriate at

                                  24

                                  25   4
                                         Alternatively, because “SEC filings are publicly-filed documents whose accuracy cannot
                                  26   reasonably be questioned,” judicial notice may be taken at least in order to “determin[e] what
                                       representations [Uber] made to the market.” In re Pivotal Sec. Litig., No. 19-cv-03589, 2020 WL
                                  27   4193384, at *5 (N.D. Cal. July 21, 2020).

                                  28                                                                                                    ORDER
                                                                                                                   CASE NO.   19-cv-06361-RS
                                                                                         4
                                           Case 3:19-cv-06361-RS Document 95 Filed 08/07/20 Page 5 of 16




                                   1   the motion to dismiss stage. However, both arguments miss the mark. Defendants do not propose

                                   2   incorporation by reference, and whether they may offer a “truth-on-the-market” defense in a

                                   3   motion to dismiss, or whether the defense would succeed, goes to the substance of the motion, see

                                   4   section IV.B.2, infra, not the admissibility of evidence. Defendants have “supplied the necessary

                                   5   information”—notably, BRS does not dispute that the articles were published on the dates and in

                                   6   the publications that defendants represent they were—and judicial notice must therefore be taken.

                                   7   However, “[j]ust because [a] document itself is susceptible to judicial notice does not mean that

                                   8   every assertion of fact within that document is judicially noticeable for its truth.” Khoja, 899 F.3d

                                   9   at 999. Thus “judicial notice of these documents” will be taken “not for the truth of the matter

                                  10   asserted, but ‘for the purpose of showing that particular information was available to the stock

                                  11   market.’” In re Apple Inc. Sec. Litig., No. 19-cv-02033, 2020 WL 2857397, at *6 (N.D. Cal. June

                                  12   2, 2020) (quoting Helitrope Gen., Inc. v. Ford Motor Co., 189 F.3d 971, 981 n.18 (9th Cir. 1999)).
Northern District of California
 United States District Court




                                  13                                       IV. MOTION TO DISMISS

                                  14      A. Legal Standard

                                  15          A complaint must contain “a short and plain statement of the claim showing that the

                                  16   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). While “detailed factual allegations are not

                                  17   required,” a complaint must include sufficient facts to “state a claim to relief that is plausible on its

                                  18   face.” Iqbal, 556 U.S. at 678 (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A

                                  19   claim is facially plausible “when the pleaded factual content allows the court to draw the

                                  20   reasonable inference that the defendant is liable for the misconduct alleged.” Id.

                                  21          A motion to dismiss a complaint under Rule 12(b)(6) of the Federal Rules of Civil

                                  22   Procedure tests the legal sufficiency of the claims alleged in the complaint. See Parks Sch. of Bus.

                                  23   v. Symington, 51 F.3d 1480, 1484 (9th Cir.1995). Dismissal under Rule 12(b)(6) may be based

                                  24   either on the “lack of a cognizable legal theory” or on “the absence of sufficient facts alleged

                                  25   under a cognizable legal theory.” Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                  26   Cir.1988). When evaluating such a motion, the court must accept all material allegations in the

                                  27   complaint as true, even if doubtful, and construe them in the light most favorable to the non-

                                  28                                                                                                      ORDER
                                                                                                                    CASE NO.   19-cv-06361-RS
                                                                                          5
                                          Case 3:19-cv-06361-RS Document 95 Filed 08/07/20 Page 6 of 16




                                   1   movant. Twombly, 550 U.S. at 570. “[C]onclusory allegations of law and unwarranted inferences,”

                                   2   however, “are insufficient to defeat a motion to dismiss for failure to state a claim.” Epstein v.

                                   3   Wash. Energy Co., 83 F.3d 1136, 1140 (9th Cir.1996); see also Iqbal, 556 U.S. at

                                   4   678 (citing Twombly, 550 U.S. at 555 (“threadbare recitals of the elements of the cause of action,

                                   5   supported by mere conclusory statements,” are not taken as true)).

                                   6          Complaints in securities cases must also meet the pleading standards set forth by the

                                   7   Private Securities Litigation Reform Act (“PSLRA”). The PSLRA mandates that “securities fraud

                                   8   complaints ‘specify’ each misleading statement; that they set forth the facts ‘on which [a] belief’

                                   9   that a statement is misleading was ‘formed’; and that they ‘state with particularity facts giving rise

                                  10   to a strong inference that the defendant acted with the required state of mind.’” Dura Pharm., Inc.

                                  11   v. Broudo, 544 U.S. 336, 345 (2005) (alterations in original) (quoting 15 U.S.C. §§ 78u–4(b)(1)–

                                  12   (2)). Furthermore, securities claims which are “grounded in fraud” must meet the pleading
Northern District of California
 United States District Court




                                  13   requirements of Rule 9(b). In re Rigel Pharm., Inc. Sec. Litig., 697 F.3d 869, 886 (9th Cir. 2012).

                                  14   “To satisfy Rule 9(b), a pleading must identify the who, what, when, where, and how of the

                                  15   misconduct charged, as well as what is false or misleading about [the purportedly fraudulent]

                                  16   statement, and why it is false.” Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d

                                  17   1047, 1055 (9th Cir. 2011) (internal quotations and citations omitted).

                                  18      B. Discussion

                                  19          BRS asserts claims under Sections 11 and 12(a)(2) of the Securities Act, as well as a

                                  20   derivative claim under Section 15. To state a claim under Section 11, a plaintiff must allege

                                  21   plausibly that a registration statement “contained an untrue statement of material fact” or “omitted

                                  22   to state a material fact . . . necessary to make the statements therein not misleading.” 15 U.S.C. §

                                  23   77k(a). An “untrue statement of material fact” must be both (1) false and (2) material to investors.

                                  24   See Rigel Pharm, 697 F.3d at 880 n.8. Not all relevant or material omitted facts are actionable

                                  25   omissions. Id. (citing Matrixx Initiatives v. Siracusano, 563 U.S. 27, 38 (2011)); Brody v.

                                  26   Transitional Hospitals Corp., 280 F.3d 997, 1006 (9th Cir. 2002). Rather, to be actionable an

                                  27   omission “must affirmatively create an impression of a state of affairs that differs in a material

                                  28                                                                                                   ORDER
                                                                                                                   CASE NO.   19-cv-06361-RS
                                                                                         6
                                          Case 3:19-cv-06361-RS Document 95 Filed 08/07/20 Page 7 of 16




                                   1   way from the one that actually exists” to be actionable. Brody, 280 F.3d at 1006. Section 11

                                   2   imposes strict liability. In re Daou Sys., Inc., 411 F.3d 1006, 1028 (9th Cir. 2005).

                                   3          Section 12(a)(2) applies the same standard. See 15 U.S.C. § 77l (imposing liability where a

                                   4   prospectus or communication “includes an untrue statement of a material fact” or “omits to state a

                                   5   material fact necessary in order to make the statements, in the light of the circumstances under

                                   6   which they were made, not misleading”). It creates said liability for any person who offers or sells

                                   7   a security through a prospectus or an oral communication creating a material misstatement or

                                   8   omission. Section 15 creates liability for anyone who “controls” a defendant who is themselves

                                   9   liable under Section 11 or 12(a)(2).

                                  10          As a threshold matter, the parties disagree as to whether the heightened Rule 9(b) pleading

                                  11   standard applies. Rule 9(b) only applies to Section 11 claims which are “grounded in fraud.” In re

                                  12   Stac Elecs. Sec. Litig., 89 F.3d 1399, 1404–05 (9th Cir. 1996). Each cause of action in the
Northern District of California
 United States District Court




                                  13   complaint explicitly disclaims a fraud theory. See, e.g., Amended Complaint (“Complaint’), ECF

                                  14   No. 80, at 108 (“This cause of action does not sound in fraud.”). While defendants are correct that

                                  15   “a disclaimer alone is insufficient to re-characterize a complaint whose gravamen is plainly fraud,

                                  16   here [BRS has] made an effort to plead a non-fraudulent basis for Section 11 liability.”

                                  17   Knollenberg v. Harmonic, Inc., 152 F. App’x 674, 684 (9th Cir. 2005) (citing Stac Elecs., 89 F.3d

                                  18   at 1405 n.2). In particular, the complaint states the claims against Uber are based on a strict

                                  19   liability theory and against all other defendants on negligence. See Complaint at 108. BRS will be

                                  20   held to this representation, and the heightened Rule 9(b) standard thus will not apply—with one

                                  21   exception. The complaint “expressly disclaims any allegations of scienter or fraudulent intent . . .

                                  22   except that any challenged statements of opinion or belief made in connection with the IPO are

                                  23   alleged to have been materially misstated statements of opinion or belief when made.” Id.

                                  24   Challenged statements of opinion, see section IV.B.3, infra, must be pled with particularity.

                                  25      1. Puzzle Pleading

                                  26          Defendants’ first argument in favor of dismissal is that BRS has engaged in impermissible

                                  27   “puzzle pleading.” “In the securities fraud context, the term ‘puzzle pleading’ refers to a pleading

                                  28                                                                                                     ORDER
                                                                                                                   CASE NO.    19-cv-06361-RS
                                                                                         7
                                           Case 3:19-cv-06361-RS Document 95 Filed 08/07/20 Page 8 of 16




                                   1   that requires a defendant and the court to ‘match up’ the statements that form the basis of the

                                   2   plaintiff’s claims with the reasons why those statements are misleading.” In re Cisco Sys. Inc. Sec.

                                   3   Litig., No. 11-cv-01568, 2013 WL 1402788, at *5 (N.D. Cal. Mar. 29, 2013); see also In re Splash

                                   4   Tech. Holdings, Inc. Sec. Litig., 160 F. Supp. 2d 1059, 1073 (N.D. Cal. 2001) (finding structure of

                                   5   complaint rendered it “exceedingly difficult to discern precisely which statements are alleged to be

                                   6   misleading”). “[A] securities fraud complaint that employs a true puzzle-style pleading format will

                                   7   recite lengthy statements attributed to the defendants, followed by a generalized list of reasons that

                                   8   the statements may have been false or misleading or a generalized list of omissions that were

                                   9   required to make the statements not misleading.” Tarapara v. K12 Inc., No. 16-cv-04069, 2017

                                  10   WL 3727112, at *9 (N.D. Cal. Aug. 30, 2017).

                                  11           The complaint in the present case may be “long, confusing, and meandering,” such that “it

                                  12   is difficult to locate the main points within it.” Id. However, it “is not so deficient that
Northern District of California
 United States District Court




                                  13   [d]efendants are incapable of figuring out what statements are alleged to be false.” Park v. GoPro,

                                  14   Inc., No. 18-cv-00193, 2019 WL 1231175, at *8 (N.D. Cal. Mar. 15, 2019). BRS has

                                  15   “emphasize[d] the portions of [the RS] that [it] allege[s] to be false or misleading.” Id.

                                  16   “Furthermore, [BRS] set forth the reasons why [it] believe[s] each statement to be false or

                                  17   misleading . . . .” Id. While the complaint might be “repetitive” and “hard to follow, it is not so

                                  18   deficient as to amount to puzzle pleading.” Id. See also In re GlenFed, Inc., Sec. Litig., 42 F.3d

                                  19   1541 (9th Cir. 1994) (finding that a 113-page complaint, which “ramble[d] through long stretches

                                  20   of material quotes from defendants’ public statement,” suffered from “poor draftsmanship,” and

                                  21   was “cumbersome almost to the point of abusiveness,” nevertheless did not engage in puzzle

                                  22   pleading). BRS has not engaged in impermissible puzzle pleading.

                                  23       2. Omissions

                                  24           Defendants’ next argument favoring dismissal is that they did not omit any material fact

                                  25   necessary to render the RS not misleading, because the facts BRS alleges were omitted were in

                                  26   fact disclosed. BRS alleges defendants omitted material facts about the legality (or lack thereof) of

                                  27   Uber’s business model, its passenger safety record, and its financial condition.

                                  28                                                                                                     ORDER
                                                                                                                     CASE NO.   19-cv-06361-RS
                                                                                           8
                                          Case 3:19-cv-06361-RS Document 95 Filed 08/07/20 Page 9 of 16




                                   1          Defendants argue each of these three categories of facts was adequately disclosed in the

                                   2   RS. With regard to the business model, the RS stated Uber was “subject to national, state, local, or

                                   3   municipal laws and regulations that are ambiguous in their application or enforcement or that we

                                   4   believe are invalid or inapplicable.” RS at 62. It provided examples of such laws, for example the

                                   5   California Supreme Court’s decision in Dynamex Operations West, Inc. v. Superior Court

                                   6   regarding the differences between employees and independent contractors. Id. at 35. With regard

                                   7   to passenger safety, the RS disclosed that “numerous incidents and allegations worldwide” of

                                   8   sexual assault, abuse, and kidnapping had been reported—though not the details of any of those

                                   9   instances. Id. at 40. The RS also stated the company planned to release a “transparency report”

                                  10   about these instances sometime in 2019 which could result in “negative media coverage and

                                  11   increased regulatory scrutiny.” Id. at 38. Finally, with regard to the company’s financial position,

                                  12   the RS disclosed that Uber expected its operating expenses to increase, largely as a result of
Northern District of California
 United States District Court




                                  13   promotional spending, and that it would incur losses “in the near term” as a result. Id. at 34.

                                  14          “[W]here a company's filings contain abundant and specific disclosures regarding the risks

                                  15   facing the company, as opposed to terse, generic statements, the investing public is on notice of

                                  16   these risks and cannot be heard to complain that the risks were masked as mere contingencies.”

                                  17   Plevy v. Haggerty, 38 F. Supp. 2d 816, 832 (C.D. Cal. 1998) (collecting cases). Here, defendants

                                  18   are correct that their disclosures were neither “terse” nor “generic.” However, the point remains:

                                  19   given the facts BRS has plausibly alleged, the RS was “misleading; in other words, it . . .

                                  20   affirmatively create[d] an impression of a state of affairs that differs in a material way from the

                                  21   one that actually exist[ed].” Brody, 280 F.3d at 1006.

                                  22          In particular, the RS begins with a letter from Uber’s CEO, defendant Dara Khosrowshahi,

                                  23   which acknowledges Uber “didn’t get everything right” and made “missteps” in its past. RS at vi.

                                  24   However, Khosrowshahi proclaims, “we’ve changed.” Id. He goes on to explain the changes Uber

                                  25   has made to fulfill the unique responsibilities that come with being a public company. Id. The RS

                                  26   touts Khosrowshahi’s installation as CEO as the beginning of a “new path forward” for Uber. Id.

                                  27   at 116. See also id. at 160 (“It’s a new day at Uber.”). The “Risk Factors” portion of the RS goes

                                  28                                                                                                     ORDER
                                                                                                                   CASE NO.   19-cv-06361-RS
                                                                                         9
                                          Case 3:19-cv-06361-RS Document 95 Filed 08/07/20 Page 10 of 16




                                   1   on to list numerous potential scenarios that, should they materialize, might affect Uber’s

                                   2   prospects, but does not suggest that any of those scenarios already exist.

                                   3          Thus, the RS affirmatively created an impression of an optimistic state affairs: no matter

                                   4   what trouble Uber had faced in the past, Khosrowshahi was leading the company down a new

                                   5   path. The RS represented that, while Uber’s future was not blemish-free, the company had turned

                                   6   over a new leaf. Unfortunately, given the facts BRS has plausibly alleged, this state of affairs

                                   7   differs in a material way from the one that actually existed. For example, BRS has alleged

                                   8   plausibly that Uber was continuing, well into 2019, to use a “playbook” to launch in new markets

                                   9   in ways it knew were undoubtedly illegal. In fact, BRS alleges Uber viewed paying fines for

                                  10   violating local laws, or bribes for avoiding those fines, as a cost of doing business. The laws were

                                  11   not, as the RS represented, “ambiguous” or “inapplicable,” and Uber knew that. Similarly, BRS

                                  12   plausibly alleges that Uber intentionally delayed layoffs and restructuring it knew were inevitable
Northern District of California
 United States District Court




                                  13   given its financial position at the time of its IPO, in order to mislead the markets. In particular,

                                  14   mere weeks after its IPO, Uber announced it was dissolving its CMO and COO positions “with the

                                  15   IPO behind us.” In other words, the “Risk Factors” in the RS were not mere possibilities; many

                                  16   had already “come to fruition.” Siracusano v. Matrixx Initiatives, Inc., 585 F.3d 1167, 1181 (9th

                                  17   Cir. 2009) (internal citation omitted), aff’d, 563 U.S. 27. Thus, what was disclosed in the RS was

                                  18   not enough to render what was not disclosed, not misleading.

                                  19          Defendants next argue that the facts which BRS alleges were improperly omitted were

                                  20   adequately disclosed in the press coverage about Uber leading up to its IPO, 26 examples of which

                                  21   it presents as exhibits. See Part III, supra. That is, there had been enough unfavorable press

                                  22   coverage about Uber before its IPO, that the market was on notice about the risks of investing in

                                  23   it. This “truth-on-the-market” defense is unavailing for at least three reasons.

                                  24          First, a truth-on-the-market defense is typically raised in the context of Section 10(b) of the

                                  25   Securities Exchange Act of 1934, not Section 11 of the Securities Act. See, e.g., Provenz v. Miller,

                                  26   102 F.3d 1478, 1492 (9th Cir. 1996). While Section 11 is limited to liability for misrepresentations

                                  27   and omissions in registration statements, 15 U.S.C. § 77k(a), Section 10(b) sweeps more broadly,

                                  28                                                                                                     ORDER
                                                                                                                    CASE NO.   19-cv-06361-RS
                                                                                          10
                                          Case 3:19-cv-06361-RS Document 95 Filed 08/07/20 Page 11 of 16




                                   1   to all securities fraud, 15 U.S.C. § 78j. A truth-on-the-market defense is based on the theory that,

                                   2   if an alleged misstatement or omission of fact is already known to the market, then the fact will

                                   3   already be reflected in the stock price, and the market has not been misled. Provenz, 102 F.3d at

                                   4   1492. Thus, the defense is less applicable to registration statements, IPOs, and Section 11 claims,

                                   5   where the stock price has been set privately; the public market has necessarily not had the

                                   6   opportunity to factor in information it may have into the share price.

                                   7          Second, even assuming the defense is available for Section 11 claims, it is not available at

                                   8   the motion to dismiss stage. In re Thoratec Corp. Sec. Litig., No. 04-cv-03168, 2006 WL

                                   9   1305226, at *4 (N.D. Cal. May 11, 2006) (citing Asher v. Baxter Int’l Inc., 377 F.3d 727, 734 (7th

                                  10   Cir. 2004)). This is because, “as the Supreme Court and Ninth Circuit have explained, the truth-

                                  11   on-the-market defense is a method of refuting an alleged misrepresentation’s materiality.”

                                  12   Connecticut Ret. Plans & Tr. Funds v. Amgen Inc., 660 F.3d 1170, 1177 (9th Cir. 2011), aff'd, 568
Northern District of California
 United States District Court




                                  13   U.S. 455 (internal citations omitted). Materiality is a “mixed question of law and fact,” TSC

                                  14   Indus., Inc. v. Northway, Inc., 426 U.S. 438, 450 (1976), and “[p]roof of that sort is a matter for

                                  15   trial,” Basic Inc. v. Levinson, 485 U.S. 224, 249 (1988). See also Provenz, 102 F.3d at 1493

                                  16   (stating summary judgment on truth-on-the-market defense is only warranted if defendants show

                                  17   “no rational jury could find that the market was misled,” which is a “heavy burden of proof”);

                                  18   Ganino v. Citizens Utilities Co., 228 F.3d 154, 167 (2d Cir. 2000) (“The truth-on-the-market

                                  19   defense is intensely fact-specific and is rarely an appropriate basis for dismissing a § 10(b)

                                  20   complaint for failure to plead materiality.”).

                                  21          Finally, even if the truth-on-the-market defense were available at this juncture, defendants

                                  22   have not met their heavy burden of demonstrating it is appropriate on these facts. “[I]nvestors are

                                  23   not generally required to look beyond a given document to discover what is true and what is not.”

                                  24   Miller v. Thane Int’l, Inc., 519 F.3d 879, 887 (9th Cir. 2008). The volume of the judicially noticed

                                  25   articles might demonstrate that the alleged misstatements and omissions were known to the

                                  26   market, or it might demonstrate that investors like BRS would have had to follow all press

                                  27   coverage about Uber quite closely to be on notice of all the alleged facts. At the present juncture,

                                  28                                                                                                    ORDER
                                                                                                                   CASE NO.   19-cv-06361-RS
                                                                                         11
                                          Case 3:19-cv-06361-RS Document 95 Filed 08/07/20 Page 12 of 16




                                   1   the plausible allegations must be construed in the light most favorable to BRS; viewing the facts

                                   2   this way requires the latter inference. Furthermore, there is no legal basis for defendants’

                                   3   contention that the form of the information—news articles, as opposed to SEC filings—determines

                                   4   whether it was “known” to the market as a matter of law. Thus, for at least these reasons, the

                                   5   judicially noticed articles do not defeat BRS’s plausible allegations at this juncture.

                                   6          Defendants’ final argument on this point is that they had no duty to disclose more

                                   7   information than they did. They are correct that they had no duty to disclose every legal challenge,

                                   8   passenger safety complaint, or financial detail—that is, there is no “freestanding completeness

                                   9   requirement.” Brody, 280 F.3d at 1006. However, BRS has plausibly alleged that at least three

                                  10   independent bases which compelled defendants to disclose more than they did. First, as discussed

                                  11   above, the information defendants did disclose “create[d] an impression of a state of affairs that

                                  12   differ[ed] in a material way from the one that actually exist[ed].” Id. Under the facts as alleged by
Northern District of California
 United States District Court




                                  13   BRS, defendants had an affirmative duty to correct that impression. Second and third, Items 105

                                  14   and 303 of SEC Security Regulation S–K impose their own duties to disclose, respectively, “the

                                  15   most significant factors that make an investment in the registrant or offering speculative or risky”

                                  16   and “any known trends or uncertainties that have had or that the registrant reasonably expects will

                                  17   have a material favorable or unfavorable impact on net sales or revenues or income from

                                  18   continuing operations.” 17 C.F.R. §§ 229.105, 229.303(3)(a)(ii). See also Pirani v. Slack Techs.,

                                  19   Inc., No. 19-cv-05857, 2020 WL 1929241, at *12 (N.D. Cal. Apr. 21, 2020). For the same reasons

                                  20   BRS has plausibly alleged a claim under Sections 11 and 12(a)(2), it has plausibly alleged a

                                  21   violation of Regulation S–K, see Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1296 (9th Cir.

                                  22   1998), which imposes independent duties. Thus, the alleged omissions were required disclosures

                                  23   which were not adequately disclosed by defendants.

                                  24      3. Non-Actionable Statements

                                  25          Defendants’ final argument favoring dismissal is that the misstatements BRS alleges are

                                  26   not actionable for a variety of reasons. As discussed below, each argument is unavailing.

                                  27          First, the alleged misstatements, considered in context, are not mere corporate puffery. “In

                                  28                                                                                                    ORDER
                                                                                                                   CASE NO.   19-cv-06361-RS
                                                                                         12
                                          Case 3:19-cv-06361-RS Document 95 Filed 08/07/20 Page 13 of 16




                                   1   the Ninth Circuit, vague, generalized assertions of corporate optimism or statements of mere

                                   2   puffing are not actionable material misrepresentations under federal securities laws because no

                                   3   reasonable investor would rely on such statements.” In re Restoration Robotics, Inc. Sec. Litig.,

                                   4   417 F. Supp. 3d 1242, 1255 (N.D. Cal. 2019) (internal quotations and citations omitted). On the

                                   5   other hand, “general statements of optimism, when taken in context, may form a basis for a

                                   6   securities fraud claim when those statements address specific aspects of a company’s operation

                                   7   that the speaker knows to be performing poorly.” In re Quality Sys., Inc. Sec. Litig., 865 F.3d

                                   8   1130, 1143 (9th Cir. 2017) (emphases added) (internal citation omitted). Put differently,

                                   9   “[s]tatements by a company that are capable of objective verification are not ‘puffery’ and can

                                  10   constitute material misrepresentations.” Oregon Pub. Employees Ret. Fund v. Apollo Grp. Inc.,

                                  11   774 F.3d 598, 606 (9th Cir. 2014).

                                  12          Here, the optimistic statements in the RS—for example, “it’s a new day Uber”—are not
Northern District of California
 United States District Court




                                  13   mere puffery when taken in context. As described above, the RS admitted Uber had stumbled in

                                  14   its past, by failing to comply with local laws and tolerating sexual harassment and even abuse of

                                  15   its passengers and employees. The RS implied the company had turned a corner, particularly with

                                  16   Khosrowshahi’s hiring, and these problems were in the past. “It’s a new day” is not mere puffery

                                  17   when the speaker knows significant remnants of the “old day”—for example, continuing to launch

                                  18   in markets where Uber was clearly illegal, and paying fines or bribes as a cost of doing business—

                                  19   remain. Similarly, the RS’s claims that Uber was “committed to enhancing safety” or “work[ing]

                                  20   tirelessly to earn [its] customers’ trust” are vague without context. However, when presented in the

                                  21   context of Uber’s troubled history and the “new day” theme, they imply that something has

                                  22   changed—not, as BRS has pled, that Uber’s customer service team was still forbidden from

                                  23   involving law enforcement when passengers reported harassment or assault. Complaint at 11. BRS

                                  24   has adequately pled that defendants knew Uber was performing poorly in passenger safety—the

                                  25   company was in the process of compiling a passenger safety report, which was conveniently

                                  26   released after the IPO and demonstrated just how bad the situation was—yet allowed these

                                  27   misleading statements to be made. Cf. Warshaw v. Xoma Corp., 74 F.3d 955, 959 (9th Cir. 1996)

                                  28                                                                                                     ORDER
                                                                                                                 CASE NO.   19-cv-06361-RS
                                                                                        13
                                           Case 3:19-cv-06361-RS Document 95 Filed 08/07/20 Page 14 of 16




                                   1   (telling investors FDA approval was “going fine” when the company knew approval would never

                                   2   come was not puffery); Fecht v. Price Co., 70 F.3d 1078, 1081 (9th Cir. 1995) (saying the

                                   3   company “anticipates a continuation of its accelerated expansion schedule” when the expansion

                                   4   already failed was not puffery). Thus, the optimistic statements in Uber’s RS are actionable.

                                   5          Second, the complaint does not engage in impermissible hindsight pleading. Defendants

                                   6   are correct that plaintiffs cannot use post-IPO developments to claim statements in the RS were

                                   7   untrue at the time they were made, but the complaint relies on contemporaneous, not post-IPO

                                   8   events. For example, while defendants are correct that the California State Assembly passed AB5,

                                   9   classifying Uber drivers as employees, ten days after the IPO, the legislative process was well

                                  10   underway, and in any case the California Supreme Court had decided Dynamex, which AB5

                                  11   codified, prior to the IPO. BRS thus plausibly pleads that defendants were aware at the time of the

                                  12   IPO that Uber’s classification of its drivers as independent contractors was imminently, if not
Northern District of California
 United States District Court




                                  13   already, illegal in California. They chose, however, to disclose that Risk Factor as a mere

                                  14   possibility. Similarly, defendants are correct that they were not required to disclose their Q2 2019

                                  15   financial results at the time of the IPO, which occurred during Q2. However, they were required to

                                  16   remain transparent about the company’s financial position, and thus not to state, that they

                                  17   “expect[ed] . . . growth to continue,” RS at 118, when Uber had sustained (though conveniently,

                                  18   not yet disclosed) its biggest losses to date in Q1 2019, and had planned massive restructuring and

                                  19   layoffs for a few weeks after the IPO, as BRS has plausibly pled.5 Thus, defendants’ statements

                                  20   were misleading given the information available to them at the time the statements were made.

                                  21          Third, the bespeaks caution doctrine does not protect defendants at this juncture. “The

                                  22   bespeaks caution doctrine protects affirmative, forward-looking statements from becoming the

                                  23   basis for a securities fraud claim when they are accompanied by cautionary language or risk

                                  24

                                  25   5
                                        Defendants misstate the law on this point. They claim SEC Regulation S–X required them to
                                  26   disclose their financial position as of 135 days prior to the RS’s effective date. However,
                                       Regulation S–X merely requires that the financial information disclosed be no more than 135 days
                                  27   old. See 17 C.F.R. § 210.3-12(a), (g).

                                  28                                                                                                   ORDER
                                                                                                                  CASE NO.   19-cv-06361-RS
                                                                                        14
                                           Case 3:19-cv-06361-RS Document 95 Filed 08/07/20 Page 15 of 16




                                   1   disclosure.” In re Infonet Servs. Corp. Sec. Litig., 310 F. Supp. 2d 1080, 1088 (C.D. Cal. 2003)

                                   2   (citing In re Worlds of Wonder Sec. Litig., 35 F.3d 1407, 1413 (9th Cir. 1994)). “[I]nclusion of

                                   3   some cautionary language is not enough to support a determination as a matter of law that

                                   4   defendants’ statements were not misleading.” Stac Elecs., 89 F.3d at 1408 (internal quotations

                                   5   omitted). “Dismissal on the pleadings under the bespeaks caution doctrine . . . requires a stringent

                                   6   showing: There must be sufficient cautionary language or risk disclosure [such] that reasonable

                                   7   minds could not disagree that the challenged statements were not misleading.” Livid Holdings Ltd.

                                   8   v. Salomon Smith Barney, Inc., 416 F.3d 940, 947 (9th Cir. 2005) (internal quotations omitted).

                                   9   Defendants have not made the stringent showing required.6 It cannot be said that all reasonable

                                  10   minds would agree that the forward-looking statements in the RS were not misleading. To the

                                  11   contrary, as described above, BRS has plausibly pled that the predictions about Uber’s future in

                                  12   the RS were misleading given the facts at the time of the IPO. Discovery may illuminate that the
Northern District of California
 United States District Court




                                  13   disclosures were enough, given defendants’ knowledge at the time, to render the RS not

                                  14   misleading. However, the bespeaks caution does not warrant dismissal at this juncture.

                                  15           Finally, the alleged misstatements are not inactionable opinions. In Omnicare, Inc. v.

                                  16   Laborers Dist. Council Const. Indus. Pension Fund, 575 U.S. 175 (2015), the Supreme Court held

                                  17   that opinion statements—for example, statements prefaced by “we believe”—can serve as the

                                  18   basis for a securities fraud claim under limited circumstances. To plead fraud based on an opinion

                                  19   statement under an omissions theory, a plaintiff must “identify particular (and material) facts

                                  20   going to the basis for the issuer’s opinion—facts about the inquiry the issuer did or did not

                                  21   conduct or the knowledge it did or did not have—whose omission makes the opinion statement at

                                  22   issue misleading to a reasonable person reading the statement fairly and in context.” Id. at 194.

                                  23   That is, the plaintiff must plead facts that “call into question the issuer’s basis for offering the

                                  24   opinion.” Id. That is precisely what BRS has done here. In particular, BRS has pled that the RS

                                  25   represented defendants believed Uber was complying with the law, keeping its passengers safe,

                                  26   6
                                        Defendants’ argument on this point, in their motion to dismiss and reply combined, spans all of
                                  27   two paragraphs out of 60 pages.

                                  28                                                                                                      ORDER
                                                                                                                     CASE NO.   19-cv-06361-RS
                                                                                          15
                                          Case 3:19-cv-06361-RS Document 95 Filed 08/07/20 Page 16 of 16




                                   1   and performing well financially—even though defendants had no factual basis for offering these

                                   2   opinions. To the contrary, the facts known to defendants at the time—for example, the facts set

                                   3   forth in the soon-to-be-released transparency report and Q1 results—demonstrated otherwise.

                                   4   Furthermore, to the extent the statements of opinion “are alleged to have been materially misstated

                                   5   statements of opinion or belief when made,” Complaint at 108, BRS has pled them with

                                   6   particularity as required by Rule 9(b). That is, BRS has pled the underlying facts of which it

                                   7   alleges defendants had knowledge, when and in what context those facts arose, and why they

                                   8   rendered the opinion misleading. The allegations are not inactionable opinions under Omnicare.

                                   9                                           V. CONCLUSION

                                  10          For the reasons set forth above, the motion to dismiss is denied. Defendants shall respond

                                  11   to the complaint within 21 days of this Order as set forth by Rule 12(a)(1)(A)(i).

                                  12
Northern District of California
 United States District Court




                                  13   IT IS SO ORDERED.

                                  14

                                  15   Dated: August 7, 2020

                                  16                                                   ______________________________________
                                                                                       __
                                                                                       __________________________
                                                                                        _                          _ __
                                                                                                                     _ ______
                                                                                       RICHARD SEEBORG
                                  17                                                   United
                                                                                       U  i d States
                                                                                              S      District
                                                                                                     Di   i JJudge
                                                                                                               d
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                                                                    ORDER
                                                                                                                 CASE NO.   19-cv-06361-RS
                                                                                        16
